Citation Nr: 0425184	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-17 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of tympanic membrane perforation, to include an 
extra-schedular evaluation.

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

3.  Entitlement to service connection for residuals of blunt 
chest trauma (also claimed as heart disorder).

4.  Entitlement to service connection for residuals of right 
knee trauma.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1971, 
and he was a member of the South Carolina Army National Guard 
(SCARNG) from January 1975 to January 1997.  In pertinent 
part, he was on active duty for training from May 23, 1992 to 
June 6, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

An October 2002 rating decision denied entitlement to service 
connection for low back pain, neck pain, and shoulder pain.  
The veteran submitted a notice of disagreement as to all 
issues in November 2002, and a statement of the case (SOC) 
was issued in February 2003.  See 38 C.F.R. § 19.29 (2003).  
There is no record in the case file of the SOC having been 
returned as undelivered.  The Board notes no record in the 
case file of the veteran having submitted a timely 
substantive appeal in response to the February 2003 SOC.  
Therefore, the Board has no jurisdiction over those issues, 
38 C.F.R. § 20.200 (2003), and they will not be addressed in 
this decision.


FINDINGS OF FACT

1.  The veteran's perforated left tympanic membrane residuals 
manifest no current symptomatology.

2.  The evidence of record does not show the veteran's 
tympanic membrane residuals to interfere with his employment, 
require frequent hospitalization, or otherwise present an 
exceptional or unusual disability picture.  A July 2002 
rating decision awarded a 10 percent evaluation for multiple 
noncompensable, service-connected evaluations.

3.  The veteran is diagnosed as having a mild sensorineural 
hearing loss in the service-connected left ear at 3000 to 
4000 hertz (Hz).  Speech recognition scores are 92 percent 
bilaterally.

4.  The evidence of record does not show the veteran to more 
nearly approximate a compensable rating for his left ear 
hearing loss.

5.  SCARNG records reflect that, while on active duty for 
training (ACDUTRA) the veteran was in a motor vehicle 
accident in May 1992 and sustained trauma to his chest from 
his seat belt.  An official investigation found the veteran's 
injury as In The Line of Duty.

6.  Treatment records reflect entries to the effect that the 
veteran's chest trauma was acute and transitory.  No 
underlying condition or disease was diagnosed.  Heart 
diagnostic tests after the accident, including a Holter 
monitor, revealed no abnormality.

7.  The evidence of record does not show the veteran to have 
a current heart disorder or a heart disorder which is shown 
to have been caused or made worse by ACDUTRA.

8.  The evidence of record shows the veteran to have 
sustained traumatic bursitis and patellofemoral syndrome of 
his right knee as a result of the automobile accident.  The 
evidence of record does not show the veteran to have a 
current diagnosed underlying condition or disease of his 
right knee.

9.  The evidence of record does not show a right knee 
disorder to have been caused or made worse by ACDUTRA.



CONCLUSIONS OF LAW

1.  The requirements for a compensable rating, to include on 
an extra-schedular basis, for perforated left tympanic 
membrane have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.87, 
Diagnostic Code (DC) 6211 (2003).

2.  The requirements for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, DC 6100 (2003).

3.  Blunt chest trauma residuals, to include a heart 
disorder, was not incurred in or aggravated by ACDUTRA.  No 
underlying condition, to include a heart disorder, is 
clinically established.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.1(k), 3.6(a), 
(c)(3), 3.102, 3.303, (2003).

4.  A right knee disorder was not incurred in or aggravated 
by ACDUTRA.  No underlying condition is clinically 
established.  38 U.S.C.A. §§ 101(24), 106 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.6(a), (c)(3), 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

A May 2002 VA Report of Contact reflects that a VA employee 
telephoned the veteran and informed him of the provisions of 
the VCAA, to include the evidence required and obtained in 
support of his claim.  The veteran confirmed that all 
available evidence was of record and adjudication could 
proceed.  In a letter dated in May 2002 (letter), the RO 
confirmed the telephone contact.  The letter informed the 
veteran of the evidence needed to support his claim and VA's 
obligations under the VCAA.  As to who would obtain what 
portion of the evidence needed, the letter listed the 
evidence previously identified by the veteran and obtained by 
the RO.  The letter does not instruct the veteran to provide 
any evidence in his possession, as the veteran previously 
advised in the telephone contact that all evidence was of 
record.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 121; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the treatment 
records related to the veteran's 1992 automobile accident, 
private medical records identified by the veteran and which 
still were maintained by the custodians, his VA treatment 
records, and arranged for appropriate examinations.  All 
records obtained or generated have been associated with the 
claim file.  In light of the veteran's confirmation that all 
relevant evidence is of record, the Board finds that the RO 
has complied with the duty to assist.  38 C.F.R. § 3.159(c) 
(2003).



I.  Increased rating claims.

Perforated left tympanic membrane.

Factual background.

Historically, the veteran sustained a perforated left 
tympanic membrane while in active service.  An April 1971 
rating decision granted service connection with a 
noncompensable evaluation, effective March 23, 1971.  A 
January 1972 rating decision granted a temporary 100 percent 
evaluation for a left tympanoplasty with fascia graft and 
recovery, for the period November 15, 1971, to December 31, 
1971.  The veteran filed his current claim in April 2001.  A 
May 2002 rating decision denied the claim for a compensable 
rating, to include on an extra-schedular basis.

In a March 2001 statement, the veteran relates that, while 
enrolling for VA benefits, he was informed that he was rated 
100 percent for his perforated left tympanic membrane 
residual and claimed what was due for that rating.  Neither 
the March 2001 statement, nor the veteran's April 2001 claim 
asserted that his perforated tympanic residuals had increased 
in severity.  In an April 2001 letter, the RO informed the 
veteran that, due to a computer in-put error, the termination 
of his temporary 100 percent evaluation was not in his file 
and apologized for the mistake.

An April 2001 VA treatment note entry reflects that the 
veteran's tympanic membranes were pearly gray.  There was no 
notation of any active pathology.

A December 2001 VA treatment note entry reflects the veteran 
was referred with bilateral cerumen impactions.  After 
removal, the note reflects the veteran's tympanic membranes 
were assessed as normal.  There is no medical evidence of 
record of any active pathology as concerns the veteran's 
ears.

A July 2002 rating decision granted a 10 percent evaluation 
due to multiple non-compensable service-connected 
disabilities which are permanent and clearly interfere with 
normal employment.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The applicable rating criteria does not allow a compensable 
evaluation for a perforated tympanic membrane.  38 C.F.R. 
§ 4.87, DC 6211 (2003).  Thus, the only basis on which the 
veteran may receive a compensable evaluation is via an extra-
schedular rating, which as noted above, the RO considered and 
denied.

In exceptional cases, where the rating schedule is deemed in 
adequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2003).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1) (2001);  Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  The Board may, however, determine whether a 
particular claim merits submission for an extra-schedular 
evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, 
where the RO has considered the issue of an extra-schedular 
rating and determined it inapplicable, the Board is not 
specifically precluded from affirming a RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) (2001) for an extra-schedular rating.  
Bagwell v. Brown, 9 Vet. App. at 339.

The evidence of record does not show the veteran to manifest 
an unusual or exceptional disability picture.  There is no 
evidence that his service-connected tympanic membrane 
residuals cause either frequent hospitalization or marked 
interference with his employment.  In fact, there is no 
record of a related hospitalization since his 1972 surgery.  
As noted above, the veteran has not even asserted that his 
condition has increased in severity.  Thus, the Board finds 
no basis on which to disagree with the rating decision's 
determination that the veteran's disability picture is not 
unusual or exceptional so as to merit a referral to the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service, for extra-schedular consideration.  Id.; 
38 C.F.R. § 3.102 (2003).  The Board notes that the impact of 
the veteran's perforated membrane on his employment was a 
factor in the July 2002 rating decision, which allowed a 10 
percent evaluation for multiple non-compensable service-
connected conditions which clearly interfere with normal 
employment.



Evaluation of left ear hearing loss.

Factual background.

The November 2001 Audio Examination Report reflects that the 
pure tone thresholds in decibels were as follows:





HERTZ



500
1000
2000
3000
4000
AVERAGE
RIGHT
N/A
15
10
10
20
14
LEFT
N/A
15
15
40
30
23

The veteran's speech recognition scores on the Maryland CNC 
test were 92 percent bilaterally.  The report reflects a 
diagnosis of hearing within normal limits for his right ear, 
and mild sensorineural loss at 3000 to 4000 Hz in his left 
ear.

The RO requested an opinion on whether the veteran's left ear 
hearing loss is related to his left perforated tympanic 
membrane.  The May 2002 addendum reflects that the examiner 
at the November 2001 audio examination opined that the 
veteran's left ear hearing loss is not related to the left 
tympanic membrane rupture but to the same acoustic trauma 
which caused the rupture.

The July 2002 rating decision was noted above.

A September 2002 private ear, nose, and throat, medical 
report of M.J.A., MD, reflects that he considers the veteran 
a future candidate for a hearing aid if his hearing loss 
becomes worse.  Dr. A noted that the veteran still has 
trouble understanding words in a crowd and when people's 
faces are not turned towards him.  Dr. A's report does not 
reflect any speech recognition test values.

Analysis.

The basic legal criteria for rating disabilities is set forth 
above and is incorporated here by reference.  Further, 
Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from a 
service-connected hearing loss, the rating schedule 
establishes auditory acuity levels, designated Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, DC 6100 (2003).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(2003).

The current rating criteria provide that when impaired 
hearing is service-connected in only one ear, and the veteran 
is not totally deaf in both ears, the non-service-connected 
ear will be assigned a Roman Number I designation for hearing 
impairment, subject to the provisions of 38 C.F.R. § 3.383 
(2003).  38 C.F.R. § 4.85(f) (2003).

Revisions to 38 U.S.C.A. § 1160(a)(3) provide as follows: 
"Where a veteran has suffered- ...(3) deafness compensable to 
a degree of 10 percent or more in one ear as a result of 
service-connected disability and deafness in the other ear as 
the result of non-service-connected disability not the result 
of the veteran's own willful misconduct"...the Secretary 
shall assign and pay to the veteran the applicable rate of 
compensation under this chapter as if the combination of 
disabilities were the result of service-connected 
disability."  See Veterans Benefits Act of 2002, Pub. L. No. 
107-330, 116 Stat. 2820 (Dec. 6, 2002) (Enrolled copy), 
Section 103 of S. 2237, 107th Congress (2002).

The evidence of record shows that the veteran's pure tone 
threshold average of 23 for his left ear, and his speech 
recognition score of 92 percent, properly places his Roman 
numeral designation at Table VI, and it is Roman numeral I.  
Further, in light of the fact that his right ear is not 
service connected, it also is at Roman numeral I, as he is 
not totally deaf in his right ear.  Table VII reflects that 
the veteran's left ear manifests a non-compensable 
evaluation.  38 C.F.R. § 4.86, DC 6100 (2003).  The evidence 
does not reflect that the veteran is deaf in his right ear, 
and does not reflect that his service-connected left ear 
hearing loss is compensable to a degree of 10 percent.  As 
such, application of the revisions pertinent to the 
evaluation of hearing loss when only one ear is service-
connected result in no substantive changes in the his case.

The rating to be assigned for hearing loss is not a matter of 
judgment.  As described by the Court of Appeals For Veterans 
Claims, the assignment of disability ratings in hearing cases 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Thus, assignment of an initial compensable 
evaluation for left ear hearing loss is not warranted.

The Board notes that, based on the veteran's non-compensable 
evaluations of his perforated tympanic membrane residuals and 
his left ear hearing loss, the July 2002 rating decision 
granted a 10 percent evaluation for multiple non-compensable 
evaluations for service-connected disabilities which have a 
clear impact on employment.  Further, there is no evidence of 
record that the veteran's hearing loss presents an unusual or 
exceptional disability picture, as there is no evidence of 
hospitalization or marked interference with his employment.  
Thus, the Board finds no basis on which to refer the case to 
the RO for submission to the Under Secretary for Benefits, or 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. at 338-39; Floyd v. Brown, 9 
Vet. App. at 95.



II.  Service connection claims.

Factual background.

Permanent Orders 29-1, State of South Carolina Military 
Department, Office of The Adjutant General, dated March 31, 
1992, under authority of 32 U.S.C. 503, ordered the veteran's 
unit to report for annual training at Fort Stewart, Georgia, 
for the period May 23, 1992, to June 6, 1992.  On May 28, 
1992, while on authorized liberty and a passenger in an 
automobile, the veteran was involved in an automobile 
accident.

The case file does not contain any medical in-take records 
for May 28, 1992.  A May 29, 1992, discharge summary reflects 
that the veteran was in stable condition with continued 
sternal discomfort secondary to blunt trauma.  An EKG showed 
normal sinus rhythm with occasional aberrant conduction.  He 
was prescribed Tylenol 3.

A June 1992 Consultation Sheet reflects that a Holter Monitor 
Report showed sinus rhythm throughout, all signs of 
palpitation corresponded with normal sinus rhythm, occasional 
isolated PVCs and PACs, and no tachy or Brady dysrhythmia.  
The assessment was a normal 24-hour Holter.

A June 1992 acute medical screening note reflects the veteran 
presented with complaints of chest pain.  Physical 
examination revealed the heart as normal and tenderness at 
the left 4th intercostal space and on same side along where 
his seat belt was.  The examiner entered an assessment of 
contusion.  The veteran was referred for physical therapy.

The June 1992 physical therapy consult reflects the veteran 
reported complaints of left chest pain since the accident.  
The veteran related that he sustained bruising to his chest, 
and he was treated in the intensive care unit secondary to 
auxliar arrhythmia from compression of his chest.  X-rays of 
his whole body revealed no fractures.  Physical examination 
of his thoracic spine revealed motion within normal limits, 
with increased pain on left rotation and  right side bending.  
Chest expansion was to about 21 inches, with pain on full 
exhalation.  There was tenderness of the left lower sternum, 
last 5 ribs intercostals.  The examiner rendered an 
assessment of left thoracic contusions.

As concerns the veteran's right knee, the June 1992 physical 
therapy consult reflects that his right knee showed full 
active range of motion with increasing pain on full extension 
and flexion with over pressure.  Strength of the right lower 
extremity was 5/5 and both knees stable with 1+ laxity of the 
right medial collateral ligament (good end fi...[illegible]).  
McMurray and Lachman's signs were negative, and there was 
positive grinding with increasing pain of the mid-patella.  
There was no effusion or ecchymosis but some swelling.  The 
therapist entered an assessment of right traumatic bursitis 
and pattellofemoral syndrome.  The suggested plan was quad 
rehabilitation of the right knee with rubber tubing exercise 
and ice pack.

A screening note prepared in late June 1992 reflects the 
veteran presented for another follow-up.  Physical 
examination revealed regular rate and rhythm of the heart and 
mild tenderness at the left costrochondral.

In June 1993, N.S.R., MD, performed a physical examination of 
the veteran.  She noted the veteran's report that, although 
he received a full workup at an Army hospital after the 
accident, he wanted assurance via another examination.  The 
veteran reported how all x-rays were normal, and that he was 
discharged with Tylenol.  The veteran reported experiencing 
occasional chest pain that had not been inspiratory in 
nature, which he described as sharp substernal and 
accompanied by flip-flops of his heart.  Occasionally the 
flip-flop is accompanied by a cough and lightheadedness, 
which lasts for seconds.  The veteran reported a flare-up 
three weeks prior to the examination.  The veteran also 
reported symptoms of intermittent left arm numbness without 
associated chest symptoms.  Dr. R noted the records of the 
June 1992 Holter, which the veteran provided her, and the 
fact that it was normal.  The veteran also reported that an 
echocardiogram was normal.  Physical examination of the 
veteran's heart revealed regular rate and rhythm, with an 
occasional S4, no murmur.

Dr. R's examination of the veteran's right knee revealed no 
abnormality on meniscal and ligamentous testing.  There was 
no tenderness to palpation, effusion, or ballottment, of the 
patella.

Dr. R rendered impressions of history of subjective 
arrhythmia with prior Holter unremarkable, atypical chest 
pain, and right knee pain consistent with patellofemoral 
syndrome.  She prescribed knee exercises and an explanation 
of patellofemoral syndrome.

In a June 1993 letter to the veteran, which discussed her 
findings and assessment of the examination, Dr. R informed 
the veteran that, except for 20/26 visual acuity bilaterally, 
his physical examination was normal.  She advised that, if he 
continued to experience chest discomfort, as well as in his 
left arm, she recommended a treadmill stress test.  In a 
handwritten addendum, Dr. R advised that a Holter she ordered 
showed some abnormal heart rhythms.  She made no comment as 
to etiology, and prescribed medication to reduce the 
veteran's feelings of chest flutterings.
 
A May 1994 SCARNG Report of Medical Examination, Periodic, 
reflects that the veteran's heart and lower extremities were 
assessed as normal.  The examiner noted an EKG showed sinus 
bradycardia rate of 55, otherwise normal.  The veteran's May 
1994 Report of Medical History does not reflect the 1992 
automobile accident or the injuries to his chest and right 
knee.

An April 2001 VA treatment note entry reflects the veteran 
presented with a complaint of chest discomfort.  Physical 
examination as to his heart revealed S1, S2, regular rate and 
rhythm, without murmur, rub, gallop, jugular distension, or 
cartoid.  X-rays were ordered, and they were interpreted as 
showing mild tortuosity of the descending thoracic, no 
infiltrates or other abnormalities noted.

A March 2001 VA treatment note reflects the veteran reported 
right knee pain of 2 to 3.  April 2001 x-rays of the 
veteran's right knee showed no bony abnormalities or 
effusion, and the joint spaces were well maintained.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in ACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Present 
disability resulting from disease or injury in service is 
required to establish entitlement to service connection. 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Although the evidence of record shows the veteran to have 
continued to manifest subjective symptoms immediately after 
the 1992 automobile accident, the medical evidence shows no 
clinically diagnosed condition or disease to account for 
them.  As concerns the veteran's heart, there is no evidence 
of any pathology related to the accident having manifested 
within one year of his 1992 ACDUTRA.  Dr. R reported to the 
veteran that his 1993 physical examination revealed normal 
results.  She did not diagnose a disorder, and she did not 
relate the abnormal signals of the Holter test to the 
accident.  Subsequently, there have been no clinical 
residuals of a chest injury, to include any heart pathology 
that have been related to the incident.  Examination in 1994 
was negative.

The same holds true for the veteran's right knee.  While it 
is clear that he sustained trauma to his knee, the medical 
evidence does not show that he sustained any chronic injury 
to his knee joint which accounts for his subjective 
complaints of pain.  Dr. R's examination of the right knee 
did not reveal specific pathology, and the 2001 x-rays showed 
no active pathology in his right knee joint.  Again the 1994 
examination was also normal, leading to the conclusion that 
not chronic pathology was shown.

There must be a current diagnosed disorder or disability in 
order to obtain service connection.  Hickson v. West, 12 Vet. 
App. at 253.  The medical evidence of record does not show 
the veteran to have a current disorder of his heart or right 
knee.  The evidence shows the trauma to his chest from his 
seat belt to have been acute and transitory.  The veteran is 
entitled to the benefit of the doubt where the evidence in 
favor of service connection and against service connection is 
roughly in balance.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.  
The Board finds that the evidence preponderates against a 
finding of service connection.  38 C.F.R. § 3.303 (2003).


ORDER

Entitlement to an increased (compensable) rating for 
residuals of tympanic membrane perforation, to an include 
extra-schedular evaluation is denied.

Entitlement to an increased (compensable) rating for left ear 
hearing loss is denied.

Entitlement to service connection for residuals of blunt 
chest trauma (also claimed as heart disorder) is denied.

Entitlement to service connection for residuals of right knee 
trauma denied.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



